PER CURIAM:
In this case, plaintiffs appeal an adverse judgment in their Georgia wrongful death action arising from a railroad crossing accident. A panel of this court, applying our decision in Eastenvood v. CSX Transportation, Inc., 933 F.2d 1548 (11th Cir.1991), remanded the case. 966 F.2d 644. A majority of the active judges in regular active service ordered that the appeal be reheard by the court of appeals en bane. This order vacated the panel opinion. Mahony v. CSX Transp., Inc., 980 F.2d 1379 (11th Cir.1992). Subsequently, the Supreme Court of the United States affirmed our decision in Easterwood. See CSX Transp., Inc. v. Easterwood, — U.S. -, 113 S.Ct. 1732, 123 L.Ed.2d 387 (1993).
We now reinstate the panel opinion in its entirety.
IT IS SO ORDERED.